IMPORTANT NOTICE TO ALL SHAREHOLDERS Wilshire Mutual Funds, Inc. (the “Company”) Wilshire International Equity Fund (formerly, Wilshire Large Cap Core Plus Fund) Investment Class Shares (WLCTX) Institutional Class Shares (WLTTX) Supplement dated July 19, 2013 to the Company’s Prospectus dated April 2, 2013 with respect to the Wilshire International Equity Fund (the "Fund"). The information under the heading "Fees and Expenses of the International Fund" on page 27 of the Prospectus is replaced with the following: Fees and Expenses of the International Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the International Fund. Shareholder Fees (fees paid directly from your investment) Investment Class Institutional Class Maximum Sales Charge (load) imposed on purchases None None Maximum Deferred Sales Charge (load) None None Redemption Fee (as a percentage of amount redeemed) on Shares held for 60 days or less 1.00% 1.00% Maximum Account Fee None None Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 1.00% 1.00% Distribution and Service (12b-1) Fees 0.25% None Other Expenses* 0.40% 0.40% Total Annual Fund Operating Expenses** 1.65% 1.40% Less Fee Waiver/Expense Reimbursement (0.15%) (0.15%) Net Annual Fund Operating Expenses 1.50% 1.25% * “Other Expenses” are based on estimated amounts because of the International Fund’s new strategy effective April 2, 2013. ** Wilshire Associates Incorporated (“Wilshire”) has entered into a contractual expense limitation agreement with the Company on behalf of the International Fund to waive a portion of its management fee to limit expenses of the International Fund (excluding taxes, brokerage expenses, dividend expenses on short securities and extraordinary expenses) to 1.50% and 1.25% of average daily net assets for Investment Class Shares and Institutional Class Shares, respectively. This agreement to limit expenses continues through at least April 30, 2014 or upon the termination of the Advisory Agreement. To the extent that the International Fund’s expenses are less than the expense limitation, Wilshire may recoup the amount of any management fee waived within three years after the year in which Wilshire incurred the expense if the recoupment does not exceed the existing expense limitation. The following information is added to the information under the heading “Shareholder Information” and the subheading “How to Sell Portfolio Shares” on page 46 of the Prospectus: Effective September 30, 2013, if shares of the International Fund are sold or exchanged within 60 days of their purchase, a redemption fee of 1.00% of the value of the shares sold or exchanged will be assessed. The International Fund will employ the "last in, first out" method to calculate the 60-day holding period. The redemption fee does not apply to (i) shares purchased through reinvested distributions (dividends and capital gains); (ii) shares held through 401(k) or other retirement plans; (iii) redemptions and exchanges by other funds in the Wilshire Funds Complex (iv) redemptions and exchanges by financial intermediaries for which Wilshire creates portfolio models that include the Fund; and (iv) investments through certain financial intermediaries. The redemption fee is retained by the International Fund to help pay transaction and tax costs that long-term investors may bear when the International Fund incurs brokerage or other transaction expenses and/or realizes capital gains as a result of selling securities to meet investor redemptions. International Fund shareholders are subject to this 1.00% short-term trading redemption fee whether they are direct shareholders or invest indirectly through a financial intermediary such as a broker-dealer, a bank, or an investment adviser. Currently, the International Fund is limited in its ability to ensure that the redemption fee is imposed by financial intermediaries on behalf of their customers. For example, where a financial intermediary is not able to determine if the redemption fee applies or is not able to impose or collect the fee, or omits to collect the fee at the time of redemption, the International Fund will not receive the redemption fee.Further, if International Fund shares are redeemed by a financial intermediary at the direction of its customer(s), the International Fund may not know whether a redemption fee is applicable or the identity of the customer(s) who should pay the redemption fee. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE.
